Peck, P. J.
(concurring). I am not so much persuaded that entertaining this action here would be a burden on interstate commerce as I am that a sound discretion exists and should be exercised to refuse to entertain it. On the facts, this action between nonresidents which might be likened to a tort action, is tantamount to an attack on a foreign judgment and settlement of a cause of action arising outside the United States. On the grounds stated in the latter part of the opinion, I concur for reversal and dismissal.